Detailed Action 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on June 10th, 2020 has been considered by the examiner. 

Double Patenting
Claims 1-3, 5-8, 11-16, 19-27, 30-34, and 36-40 of this application is patentably indistinct from claims 1-3, 5-9, 11-15, 18-31, 33-38 of Application No. 17/115,731. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-8, 11-16, 19-27, 30-34, and 36-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-9, 11-15, 18-31, 33-38 of copending Application No. 17/115,731 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claims are directed towards an imaging optical lens assembly comprising seven lens elements.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conflicting Claims of instant application No. 16/897,737
Conflicting Claims application No. 
17/115,731
Claim 1: An imaging optical lens assembly 
Limitation 1: comprising seven lens elements, and the seven lens elements being, in order from an object side to an image side along an optical path, a first lens element, a second lens element, a third lens element, a fourth lens element, a fifth lens element, a sixth lens element and a seventh lens element;
Limitation 2: wherein there are a total of seven lens elements in the imaging optical lens assembly, the third lens element with positive refractive power has an image-side surface being convex in a paraxial region thereof, the fourth lens element has negative refractive power, the fifth lens element has an object-side surface being concave in a paraxial region thereof, the sixth lens element with negative refractive power has an object-side surface being convex in a paraxial region thereof and an image-side surface being concave in a paraxial region thereof, and the image-side surface of the sixth lens element has at least one critical point in an off-axis region thereof;
Limitation 3: wherein a focal length of the imaging optical lens assembly is f, a focal length of the second lens element is f2, a focal length of the third lens element is f3, a curvature radius of an object-side surface of the first lens element is R1, a curvature radius of the object-side surface of the sixth lens element is R11, a curvature radius of the image-side surface of the sixth lens element is R12, and the following conditions are satisfied:

Limitation 4: −0.60<f/R1<1.10;

Limitation 5: f3/f2<1.60; and

Limitation 6: (|R11|+|R12|)/f<2.50.
Claim 1: An imaging optical lens assembly 
Limitation 1: comprising seven lens elements, and the seven lens elements being, in order from an object side to an image side along an optical path, a first lens element, a second lens element, a third lens element, a fourth lens element, a fifth lens element, a sixth lens element and a seventh lens element;
Limitation 2: wherein there are a total of seven lens elements in the imaging optical lens assembly, the third lens element with positive refractive power has an image-side surface being convex in a paraxial region thereof, the fourth lens element has negative refractive power, the fifth lens element has an object-side surface being concave in a paraxial region thereof, the sixth lens element with negative refractive power has an object-side surface being convex in a paraxial region thereof and an image-side surface being concave in a paraxial region thereof, and the image-side surface of the sixth lens element has at least one critical point in an off-axis region thereof;
Limitation 3: wherein a focal length of the imaging optical lens assembly is f, a focal length of the second lens element is f2, a focal length of the third lens element is f3, a curvature radius of an object-side surface of the first lens element is R1, a curvature radius of the object-side surface of the sixth lens element is R11, a curvature radius of the image-side surface of the sixth lens element is R12, an Abbe number of the second lens element is V2, a refractive index of the second lens element is N2, and the following conditions are satisfied:

Limitation 4: −0.60<f/R1<1.10;

Limitation 5: f3/f2<1.60;

Limitation 6: (|R11|+|R12|)/f<2.50; and

Limitation 7: 30<V2/N2.
Claim 2: wherein the fifth lens element has positive refractive power, a maximum field of view of the imaging optical lens assembly is FOV, an f-number of the imaging optical lens assembly is Fno, an axial distance between the object-side surface of the first lens element and an image surface is TL, a maximum image height of the imaging optical lens assembly is ImgH, and the following conditions are satisfied:

85 [deg.]<FOV<175 [deg.];

0.80<Fno<2.40; and

TL/ImgH<1.75.
Claim 2: wherein the fifth lens element has positive refractive power, a maximum field of view of the imaging optical lens assembly is FOV, an f-number of the imaging optical lens assembly is Fno, an axial distance between the object-side surface of the first lens element and an image surface is TL, a maximum image height of the imaging optical lens assembly is ImgH, and the following conditions are satisfied:

85 [deg.]<FOV<175 [deg.];

0.80<Fno<2.40; and

TL/ImgH<1.75.
Claim 3: wherein the focal length of the imaging optical lens assembly is f, a curvature radius of an object-side surface of the seventh lens element is R13, a curvature radius of an image-side surface of the seventh lens element is R14, and the following condition is satisfied:

f/|R13|+f/|R14|<1.60.
Claim 3: wherein the focal length of the imaging optical lens assembly is f, a curvature radius of an object-side surface of the seventh lens element is R13, a curvature radius of an image-side surface of the seventh lens element is R14, and the following condition is satisfied:

f/|R13|+f/|R14|<1.60.
Claim 5: wherein an Abbe number of the first lens element is V1, an Abbe number of the second lens element is V2, an Abbe number of the third lens element is V3, an Abbe number of the fourth lens element is V4, an Abbe number of the fifth lens element is V5, an Abbe number of the sixth lens element is V6, an Abbe number of the seventh lens element is V7, an Abbe number of the i-th lens element is Vi, a refractive index of the first lens element is N1, a refractive index of the second lens element is N2, a refractive index of the third lens element is N3, a refractive index of the fourth lens element is N4, a refractive index of the fifth lens element is N5, a refractive index of the sixth lens element is N6, a refractive index of the seventh lens element is N7, a refractive index of the i-th lens element is Ni, at least one lens element of the imaging optical lens assembly satisfying the following condition:

Vi/Ni<12.0, wherein i=1, 2, 3, 4, 5, 6 or 7.
Claim 5: wherein an Abbe number of the first lens element is V1, an Abbe number of the third lens element is V3, an Abbe number of the fourth lens element is V4, an Abbe number of the fifth lens element is V5, an Abbe number of the sixth lens element is V6, an Abbe number of the seventh lens element is V7, an Abbe number of the i-th lens element is Vi, a refractive index of the first lens element is Ni, a refractive index of the third lens element is N3, a refractive index of the fourth lens element is N4, a refractive index of the fifth lens element is N5, a refractive index of the sixth lens element is N6, a refractive index of the seventh lens element is N7, a refractive index of the i-th lens element is Ni, and at least one lens element of the imaging optical lens assembly satisfies the following condition:

Vi/Ni<12.0, wherein i=1, 3, 4, 5, 6 or 7.
Claim 6: wherein a focal length of the first lens element is f1, the focal length of the second lens element is f2, and the following condition is satisfied:

0.60<|f1/f2|<1.75.
Claim 6: wherein a focal length of the first lens element is f1, the focal length of the second lens element is f2, and the following condition is satisfied:

0.60<|f1/f2<|1.75.
Claim 7: wherein an axial distance between the second lens element and the third lens element is T23, an axial distance between the third lens element and the fourth lens element is T34, and the following condition is satisfied:

0.75<T23/T34<3.0.
Claim 7: wherein an axial distance between the second lens element and the third lens element is T23, an axial distance between the third lens element and the fourth lens element is T34, and the following condition is satisfied:

0.75<T23/T34<3.0.
Claim 8: wherein an Abbe number of the sixth lens element is V6, an Abbe number of the seventh lens element is V7, and the following condition is satisfied:

V7/V6<2.0.
Claim 8: wherein an Abbe number of the sixth lens element is V6, an Abbe number of the seventh lens element is V7, and the following condition is satisfied:

0.25<V7/V6<2.0.
Claim 11: wherein a maximum image height of the imaging optical lens assembly is ImgH, the focal length of the imaging optical lens assembly is f, half of a maximum field of view of the imaging optical lens assembly is HFOV, and the following condition is satisfied:

100×|[ImgH−f×tan(HFOV)]/[f×tan(HFOV)]|<10.
Claim 9: wherein a maximum image height of the imaging optical lens assembly is ImgH, the focal length of the imaging optical lens assembly is f, a maximum field of view of the imaging optical lens assembly is FOV, half of the maximum field of view of the imaging optical lens assembly is HFOV, and the following conditions are satisfied:

100×|[ImgH−f×tan(HFOV)]/[f×tan(HFOV)]|<10; and

100 [deg.]<FOV<175 [deg.].
Claim 12: An image capturing unit, comprising:
the imaging optical lens assembly; and
an image sensor disposed on an image surface of the imaging optical lens assembly.
Claim 11: An image capturing unit, comprising:
the imaging optical lens assembly; and
an image sensor disposed on an image surface of the imaging optical lens assembly.
Claim 13: An electronic device, comprising:
the image capturing unit
Claim 12: An electronic device, comprising:
the image capturing unit
Claim 14: An imaging optical lens assembly 
Limitation 1: comprising seven lens elements, and the seven lens elements being, in order from an object side to an image side along an optical path, a first lens element, a second lens element, a third lens element, a fourth lens element, a fifth lens element, a sixth lens element and a seventh lens element;
Limitation 2: wherein there are a total of seven lens elements in the imaging optical lens assembly, the third lens element with positive refractive power has an image-side surface being convex in a paraxial region thereof, the fifth lens element has an object-side surface being concave in a paraxial region thereof, the sixth lens element with negative refractive power has an object-side surface being convex in a paraxial region thereof and an image-side surface being concave in a paraxial region thereof, and the image-side surface of the sixth lens element has at least one critical point in an off-axis region thereof;
Limitation 3: wherein a focal length of the imaging optical lens assembly is f, a focal length of the second lens element is f2, a focal length of the third lens element is f3, a curvature radius of an object-side surface of the first lens element is R1, a curvature radius of the object-side surface of the sixth lens element is R11, a curvature radius of the image-side surface of the sixth lens element is R12, and the following conditions are satisfied:

Limitation 4: −0.60<f/R1<0.50;

Limitation 5: f3/f2<1.60; and

Limitation 6: (|R11|+|R12|)/f<2.50.
Claim 13: An imaging optical lens assembly Limitation 1: comprising seven lens elements, and the seven lens elements being, in order from an object side to an image side along an optical path, a first lens element, a second lens element, a third lens element, a fourth lens element, a fifth lens element, a sixth lens element and a seventh lens element;
Limitation 2: wherein there are a total of seven lens elements in the imaging optical lens assembly, the third lens element with positive refractive power has an image-side surface being convex in a paraxial region thereof, the fifth lens element has an object-side surface being concave in a paraxial region thereof, the sixth lens element with negative refractive power has an object-side surface being convex in a paraxial region thereof and an image-side surface being concave in a paraxial region thereof, and the image-side surface of the sixth lens element has at least one critical point in an off-axis region thereof;
Limitation 3: wherein a focal length of the imaging optical lens assembly is f, a focal length of the second lens element is f2, a focal length of the third lens element is f3, a curvature radius of an object-side surface of the first lens element is R1, a curvature radius of the object-side surface of the sixth lens element is R11, a curvature radius of the image-side surface of the sixth lens element is R12, an Abbe number of the second lens element is V2, a refractive index of the second lens element is N2, and the following conditions are satisfied:

Limitation 4: −0.60<f/R1<0.50;

Limitation 5: f3/f2<1.60;

Limitation 6: (|R11|+|R12|)/f<2.50; and

Limitation 7: 30<V2/N2.
Claim 15: wherein the object-side surface of the first lens element is concave in a paraxial region thereof and has a convex critical point in an off-axis region thereof.
Claim 14: wherein the object-side surface of the first lens element is concave in a paraxial region thereof and has a convex critical point in an off-axis region thereof.
Claim 16: wherein the focal length of the imaging optical lens assembly is f, the curvature radius of the object-side surface of the first lens element is R1, a curvature radius of an image-side surface of the first lens element is R2, and the following condition is satisfied:

f/|R1 |+f/|R2|<0.80.
Claim 15: wherein the focal length of the imaging optical lens assembly is f, the curvature radius of the object-side surface of the first lens element is R1, a curvature radius of an image-side surface of the first lens element is R2, and the following condition is satisfied:

f/|R1|+f/|R2|<0.80.
Claim 19: wherein a maximum effective radius of an image-side surface of the seventh lens element is Y72, the focal length of the imaging optical lens assembly is f, and the following condition is satisfied:

1.05<Y72/f<1.75.
Claim 18: wherein a maximum effective radius of an image-side surface of the seventh lens element is Y72, the focal length of the imaging optical lens assembly is f, and the following condition is satisfied:

1.05<Y72/f<1.75.
Claim 20: wherein a maximum field of view of the imaging optical lens assembly is FOV, an f-number of the imaging optical lens assembly is Fno, an axial distance between the object-side surface of the first lens element and an image surface is TL, a maximum image height of the imaging optical lens assembly is ImgH, and the following conditions are satisfied:

95 [deg.]<FOV<175 [deg.];

0.80<Fno<2.40; and

TL/ImgH<1.75.
Claim 19: wherein a maximum field of view of the imaging optical lens assembly is FOV, an f-number of the imaging optical lens assembly is Fno, an axial distance between the object-side surface of the first lens element and an image surface is TL, a maximum image height of the imaging optical lens assembly is ImgH, and the following conditions are satisfied:

95 [deg.]<FOV<175 [deg.];

0.80<Fno<2.40; and

TL/ImgH<1.75.
Claim 21: An imaging optical lens assembly 
Limitation 1: comprising seven lens elements, and the seven lens elements being, in order from an object side to an image side along an optical path, a first lens element, a second lens element, a third lens element, a fourth lens element, a fifth lens element, a sixth lens element and a seventh lens element;
Limitation 2: wherein there are a total of seven lens elements in the imaging optical lens assembly, the third lens element with positive refractive power has an image-side surface being convex in a paraxial region thereof, the fifth lens element has an object-side surface being concave in a paraxial region thereof, the sixth lens element with negative refractive power has an object-side surface being convex in a paraxial region thereof and an image-side surface being concave in a paraxial region thereof, the object-side surface of the sixth lens element has at least one critical point in an off-axis region thereof, and the image-side surface of the sixth lens element has at least one critical point in an off-axis region thereof;
Limitation 3: wherein a focal length of the imaging optical lens assembly is f, a focal length of the third lens element is f3, a focal length of the fifth lens element is f5, a curvature radius of an object-side surface of the first lens element is R1, an Abbe number of the sixth lens element is V6, an Abbe number of the seventh lens element is V7, and the following conditions are satisfied:

Limitation 4: f/R1<0.50;

Limitation 5: f5/f3<1.20; and

Limitation 6: V7/V6<2.50.
Claim 20: An imaging optical lens assembly 
Limitation 1: comprising seven lens elements, and the seven lens elements being, in order from an object side to an image side along an optical path, a first lens element, a second lens element, a third lens element, a fourth lens element, a fifth lens element, a sixth lens element and a seventh lens element;
Limitation 2: wherein there are a total of seven lens elements in the imaging optical lens assembly, the third lens element with positive refractive power has an image-side surface being convex in a paraxial region thereof, the fifth lens element has an object-side surface being concave in a paraxial region thereof, the sixth lens element with negative refractive power has an object-side surface being convex in a paraxial region thereof and an image-side surface being concave in a paraxial region thereof, the object-side surface of the sixth lens element has at least one critical point in an off-axis region thereof, and the image-side surface of the sixth lens element has at least one critical point in an off-axis region thereof;
Limitation 3: wherein a focal length of the imaging optical lens assembly is f, a focal length of the third lens element is f3, a focal length of the fifth lens element is f5, a curvature radius of an object-side surface of the first lens element is R1, an Abbe number of the second lens element is V2, an Abbe number of the sixth lens element is V6, an Abbe number of the seventh lens element is V7, a refractive index of the second lens element is N2, and the following conditions are satisfied:

Limitation 4: f/R1<0.50;

Limitation 5: f5/f3<1.20;

Limitation 6: V7/V6<2.50; and

Limitation 7: 30<V2/N2.
Claim 22: wherein each of at least two lens elements of the imaging optical lens assembly has at least one critical point in an off-axis region thereof.
Claim 21: wherein each of at least two lens elements of the imaging optical lens assembly has at least one critical point in an off-axis region thereof.
Claim 23: wherein the Abbe number of the sixth lens element is V6, the Abbe number of the seventh lens element is V7, and the following condition is satisfied:

0.25<V7/V6<2.0.
Claim 22: wherein the Abbe number of the sixth lens element is V6, the Abbe number of the seventh lens element is V7, and the following condition is satisfied:

0.25<V7/V6<2.0.
Claim 24: wherein the focal length of the imaging optical lens assembly is f, a focal length of the first lens element is f1, a focal length of the second lens element is f2, and the following condition is satisfied:

|f/f1|+|f/f2|<0.85.
Claim 23: wherein the focal length of the imaging optical lens assembly is f, a focal length of the first lens element is f1, a focal length of the second lens element is f2, and the following condition is satisfied:

|f/f1|+|f/f2|<0.85.
Claim 25: wherein a maximum field of view of the imaging optical lens assembly is FOV, an f-number of the imaging optical lens assembly is Fno, an axial distance between the object-side surface of the first lens element and an image surface is TL, a maximum image height of the imaging optical lens assembly is ImgH, and the following conditions are satisfied:

85 [deg.]<FOV<175 [deg.];

0.80<Fno<2.40; and

TL/ImgH<1.75.
Claim 24: wherein a maximum field of view of the imaging optical lens assembly is FOV, an f-number of the imaging optical lens assembly is Fno, an axial distance between the object-side surface of the first lens element and an image surface is TL, a maximum image height of the imaging optical lens assembly is ImgH, and the following conditions are satisfied:

85 [deg.]<FOV<175 [deg.];

0.80<Fno<2.40; and

TL/ImgH<1.75.
Claim 26: wherein a maximum effective radius of the object-side surface of the first lens element is Y11, a maximum effective radius of an image-side surface of the seventh lens element is Y72, and the following condition is satisfied:

0.4<Y11/Y72<1.50.
Claim 25: herein a maximum effective radius of the object-side surface of the first lens element is Y11, a maximum effective radius of an image-side surface of the seventh lens element is Y72, and the following condition is satisfied:

0.4<Y11N72<1.50.
Claim 27: wherein the second lens element has an object-side surface being convex in a paraxial region thereof and an image-side surface being concave in a paraxial region thereof, an Abbe number of the first lens element is V1, an Abbe number of the second lens element is V2, an Abbe number of the third lens element is V3, an Abbe number of the fourth lens element is V4, an Abbe number of the fifth lens element is V5, the Abbe number of the sixth lens element is V6, the Abbe number of the seventh lens element is V7, an Abbe number of the i-th lens element is Vi, a refractive index of the first lens element is N1, a refractive index of the second lens element is N2, a refractive index of the third lens element is N3, a refractive index of the fourth lens element is N4, a refractive index of the fifth lens element is N5, a refractive index of the sixth lens element is N6, a refractive index of the seventh lens element is N7, a refractive index of the i-th lens element is Ni, at least one lens element of the imaging optical lens assembly satisfying the following condition:

Vi/Ni<12.0, wherein i=1, 2, 3, 4, 5, 6 or 7.
Claim 26: wherein the second lens element has an object-side surface being convex in a paraxial region thereof and an image-side surface being concave in a paraxial region thereof, an Abbe number of the first lens element is V1, an Abbe number of the third lens element is V3, an Abbe number of the fourth lens element is V4, an Abbe number of the fifth lens element is V5, the Abbe number of the sixth lens element is V6, the Abbe number of the seventh lens element is V7, an Abbe number of the i-th lens element is Vi, a refractive index of the first lens element is Ni, a refractive index of the third lens element is N3, a refractive index of the fourth lens element is N4, a refractive index of the fifth lens element is N5, a refractive index of the sixth lens element is N6, a refractive index of the seventh lens element is N7, a refractive index of the i-th lens element is Ni, and at least one lens element of the imaging optical lens assembly satisfies the following condition:

Vi/Ni<12.0, wherein i=1, 3, 4, 5, 6 or 7.
Claim 30: wherein a maximum effective radius of an image-side surface of the seventh lens element is Y72, the focal length of the imaging optical lens assembly is f, a maximum image height of the imaging optical lens assembly is ImgH, half of a maximum field of view of the imaging optical lens assembly is HFOV, and the following conditions are satisfied:

1.05<Y72/f<1.75; and

100×|[ImgH−f×tan(HFOV)]/[f×tan(HFOV)]|<10.
Claim 27: wherein a maximum effective radius of an image-side surface of the seventh lens element is Y72, the focal length of the imaging optical lens assembly is f, a maximum image height of the imaging optical lens assembly is ImgH, half of a maximum field of view of the imaging optical lens assembly is HFOV, and the following conditions are satisfied:

1.05<Y72/f<1.75; and

100×|[ImgH−f×tan(HFOV)]/[f×tan(HFOV)]|<10.
Claim 31: An imaging optical lens assembly 
Limitation 1: comprising seven lens elements, and the seven lens elements being, in order from an object side to an image side along an optical path, a first lens element, a second lens element, a third lens element, a fourth lens element, a fifth lens element, a sixth lens element and a seventh lens element;
Limitation 2: wherein there are a total of seven lens elements in the imaging optical lens assembly, the sixth lens element with negative refractive power has an object-side surface being convex in a paraxial region thereof and an image-side surface being concave in a paraxial region thereof, the image-side surface of the sixth lens element has at least one critical point in an off-axis region thereof, and an object-side surface and an image-side surface of at least one of the seven lens elements comprise at least one freeform surface;
Limitation 3: wherein an Abbe number of the sixth lens element is V6, an Abbe number of the seventh lens element is V7, a maximum field of view of the imaging optical lens assembly is FOV, and the following conditions are satisfied:

Limitation 4: V7/V6<2.50; and

Limitation 5: 100 [deg.]<FOV<175 [deg.].
Claim 29: An imaging optical lens assembly 
Limitation 1: comprising seven lens elements, and the seven lens elements being, in order from an object side to an image side along an optical path, a first lens element, a second lens element, a third lens element, a fourth lens element, a fifth lens element, a sixth lens element and a seventh lens element;
Limitation 2: wherein there are a total of seven lens elements in the imaging optical lens assembly, the sixth lens element has an object-side surface being convex in a paraxial region thereof and an image-side surface being concave in a paraxial region thereof, the image-side surface of the sixth lens element has at least one critical point in an off-axis region thereof, and at least one of an object-side surface and an image-side surface of at least one of the seven lens elements comprises at least one freeform surface;
Limitation 3: wherein an Abbe number of the second lens element is V2, an Abbe number of the sixth lens element is V6, an Abbe number of the seventh lens element is V7, a maximum field of view of the imaging optical lens assembly is FOV, a refractive index of the second lens element is N2, and the following conditions are satisfied:

Limitation 4: V7/V6<2.50;

Limitation 5: 100 [deg.]<FOV<175 [deg.]; and

Limitation 6: 30<V2/N2.
Claim 32: wherein the first lens element has negative refractive power, an f-number of the imaging optical lens assembly is Fno, an axial distance between an object-side surface of the first lens element and an image surface is TL, a maximum image height of the imaging optical lens assembly is ImgH, and the following conditions are satisfied:

0.80<Fno<2.40; and

TL/ImgH<1.75.
Claim 30: wherein the first lens element has negative refractive power, the sixth lens element has negative refractive power, an f-number of the imaging optical lens assembly is Fno, an axial distance between an object-side surface of the first lens element and an image surface is TL, a maximum image height of the imaging optical lens assembly is ImgH, and the following conditions are satisfied:

0.80<Fno<2.40; and

TL/ImgH<1.75.
Claim 33: wherein each of at least two lens elements of the imaging optical lens assembly has at least one critical point in an off-axis region thereof.
Claim 31: wherein each of at least two of the seven lens elements has at least one critical point in an off-axis region thereof.
Claim 34: wherein an effective radius of the at least one freeform surface in a Y-axis direction is SD, a displacement in parallel with an optical axis from an intersection point between the at least one freeform surface and the optical axis to a point on the at least one freeform surface at a distance of SD from the optical axis in the Y-axis direction is SagY, a displacement in parallel with the optical axis from the intersection point between the at least one freeform surface and the optical axis to a point on the at least one freeform surface at a distance of SD from the optical axis in an X-axis direction is SagX, a maximum absolute difference between SagX and SagY is |DSagMax|, and the at least one freeform surface satisfies the following condition:

0.1 [um]<|DSagMax|.
Claim 33: wherein the at least one freeform surface has at least one critical point within a maximum effective radius area in an off-axis region thereof, an effective radius of the at least one freeform surface in a Y-axis direction is SD, a displacement in parallel with an optical axis from an intersection point between the at least one freeform surface and the optical axis to a point on the at least one freeform surface at a distance of SD from the optical axis in the Y-axis direction is SagY, a displacement in parallel with the optical axis from the intersection point between the at least one freeform surface and the optical axis to a point on the at least one freeform surface at a distance of SD from the optical axis in an X-axis direction is SagX, a maximum absolute difference between SagX and SagY is |DSagMax|, and the at least one freeform surface satisfies the following condition:

0.1 [um]<|DSagMax|.
Claim 36: wherein a maximum image height of the imaging optical lens assembly is ImgH, a focal length of the imaging optical lens assembly is f, half of the maximum field of view of the imaging optical lens assembly is HFOV, and the following condition is satisfied:

100×|[ImgH−f×tan(HFOV)]/[f×tan(HFOV)]|<10.
Claim 34: wherein a maximum image height of the imaging optical lens assembly is ImgH, a focal length of the imaging optical lens assembly is f, half of the maximum field of view of the imaging optical lens assembly is HFOV, and the following condition is satisfied:
100×|[ImgH−f×tan(HFOV)]/[f×tan(HFOV)]|<10.

Claim 37: wherein at least one lens surface of an object-side surface and an image-side surface of at least one lens element of the imaging optical lens assembly is non-circular.
Claim 35: wherein at least one lens surface of an object-side surface and an image-side surface of at least one of the seven lens elements is non-circular.
Claim 38: wherein the at least one lens surface is substantially rectangular, and a ratio of a length to a width of the at least one lens surface ranges from 1.20 to 1.90.
Claim 36: wherein the at least one non-circular lens surface is substantially rectangular, and a ratio of a length to a width of the at least one substantially rectangular lens surface ranges from 1.20 to 1.90.
Claim 39: wherein at least one lens element of the imaging optical lens assembly has a positioning structure at a periphery thereof, and the positioning structure comprises at least one pair of flat cut surfaces being parallel to each other.
Claim 37: wherein at least one of the seven lens elements has a positioning structure at a periphery thereof, and the positioning structure comprises at least one pair of flat cut surfaces being parallel to each other.
Claim 40: An electronic device, comprising an image capturing unit, wherein the image capturing unit comprises the imaging optical lens assembly of claim 31 and an image sensor, and the image sensor is disposed on an image surface of the imaging optical lens assembly.
Claim 38: An electronic device, comprising an image capturing unit, wherein the image capturing unit comprises the imaging optical lens assembly of claim 29 and an image sensor, and the image sensor is disposed on an image surface of the imaging optical lens assembly.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 7, 9-15, 17-22, 24-28, 30-33, 35-36, and 40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang (US 2022/0159156).
Regarding claim 1, Zhang discloses an imaging optical lens (Fig. 4a, Table 4a) assembly comprising seven lens elements (as shown in Fig. 4a), and the seven lens elements being, in order from an object side to an image side along an optical path, a first lens element (L1), a second lens element (L2), a third lens element (L3), a fourth lens element (L4), a fifth lens element (L5), a sixth lens element (L6) and a seventh lens element (L7);
wherein there are a total of seven lens elements in the imaging optical lens assembly, the third lens element (L3) with positive refractive power (f3 is positive) has an image-side surface being convex in a paraxial region thereof ([0117], “An image-side surface S6 of the third lens L3 is convex of the image-side surface S6 of the third lens L3”), the fourth lens (L4) element has negative refractive power (f4 is negative), the fifth lens element (L5) has an object-side surface being concave in a paraxial region thereof ([0119], “An object-side surface S9 of the fifth lens L5 is concave at the optical axis”), the sixth lens element (L6) with negative refractive power (f6 is negative) has an object-side surface being convex in a paraxial region thereof ([0120], “An object-side surface S11 of the sixth lens L6 is convex at the optical axis”) and an image-side surface being concave in a paraxial region thereof ([0120], “An image-side surface S12 of the sixth lens L6 is concave at the optical axis”), and the image-side surface of the sixth lens element has at least one critical point in an off-axis region thereof (as shown in Fig. 4a and based on the aspherical nature of the lens as disclosed in table 4a, the lens has a critical point in an off-axis region);
wherein a focal length of the imaging optical lens assembly is f (EFL = 4.21mm), a focal length of the second lens element is f2 (f2 = 27.6 mm), a focal length of the third lens element is f3 (f3 = 4.79 mm), a curvature radius of an object-side surface of the first lens element is R1 (R1 = -7.3678 mm), a curvature radius of the object-side surface of the sixth lens element is R11 (r11 = 7.5288 mm), a curvature radius of the image-side surface of the sixth lens element is R12 (r12 = 2.5908 mm), and the following conditions are satisfied:
−0.60<f/R1<1.10 (f/R1 = -0.5714);
f3/f2<1.60 (f3/f2 = 0.174); and
(|R11|+|R12|)/f<2.50 ((|R11|+|R12|)/f = 2.403).
Regarding claim 2, Zhang further discloses wherein the fifth lens element has positive refractive power (f5 is positive), a maximum field of view of the imaging optical lens assembly is FOV (FOV = 101.26 [deg.]), an f-number of the imaging optical lens assembly is Fno (FNO = 2), an axial distance between the object-side surface of the first lens element and an image surface is TL (TTL = 8.17 mm), a maximum image height of the imaging optical lens assembly is ImgH (Table 11, Imgh = 5.3 mm), and the following conditions are satisfied:
85 [deg.] < FOV < 175 [deg.] (FOV = 101.26 [deg.]);
0.80<Fno<2.40 (FNO = 2); and
TL/ImgH<1.75 (TL/ImgH = 1.54).
Regarding claim 4, Zhang further discloses wherein a curvature radius of an object-side surface of the third lens element is R5 (R5 = 15.0454), a curvature radius of the image-side surface of the third lens element is R6 (R6 = -3.0796), and the following condition is satisfied:
−0.40 < (R5+R6)/(R5−R6) ((R5+R6)/(R5−R6) = 0.660).
Regarding claim 5, Zhang further discloses wherein an Abbe number of the first lens element is V1 (table 4a), an Abbe number of the second lens element is V2 (table 4a), an Abbe number of the third lens element is V3 (table 4a), an Abbe number of the fourth lens element is V4 (table 4a), an Abbe number of the fifth lens element is V5 (table 4a), an Abbe number of the sixth lens element is V6 (table 4a), an Abbe number of the seventh lens element is V7 (table 4a), an Abbe number of the i-th lens element is Vi (table 4a), a refractive index of the first lens element is N1 (table 4a), a refractive index of the second lens element is N2 (table 4a), a refractive index of the third lens element is N3 (table 4a), a refractive index of the fourth lens element is N4 (table 4a), a refractive index of the fifth lens element is N5 (table 4a), a refractive index of the sixth lens element is N6 (table 4a), a refractive index of the seventh lens element is N7 (table 4a), a refractive index of the i-th lens element is Ni (table 4a), at least one lens element of the imaging optical lens assembly satisfying the following condition:
Vi/Ni<12.0, wherein i=1, 2, 3, 4, 5, 6 or 7 (V4/n4 = 11.45).
Regarding claim 7, Zhang further discloses wherein an axial distance between the second lens element and the third lens element is T23 (T23 = 0.4079 mm), an axial distance between the third lens element and the fourth lens element is T34 (T34 = 0.1854 mm), and the following condition is satisfied:
0.75 < T23/T34 < 3.0 (T23/T34 = 2.2).
Regarding claim 9, Zhang further discloses wherein a curvature radius of an object-side surface of the fourth lens element is R7 (R7 = -4.6345), a curvature radius of an image-side surface of the fourth lens element is R8 (R8 = - 8.0341), and the following condition is satisfied:
(R7+R8)/(R7−R8) < −0.50 ((R7+R8)/(R7−R8) = −3.726).
Regarding claim 10, Zhang further discloses wherein an Abbe number of the sixth lens element is V6 (v6 = 23.52), an Abbe number of the seventh lens element is V7 (v7 = 56.11), and the following condition is satisfied:
V6+V7 < 100 (V6+V7 = 79.63).
Regarding claim 11, Zhang further discloses wherein a maximum image height of the imaging optical lens assembly is ImgH (Table 11, ImgH = 5.3 mm), the focal length of the imaging optical lens assembly is f (f = 4.21 mm), half of a maximum field of view of the imaging optical lens assembly is HFOV (50.63 [deg.]), and the following condition is satisfied:
100×|[ImgH−f×tan(HFOV)]/[f×tan(HFOV)]| < 10 (answer = 3.297).
Regarding claim 12, Zhang further discloses an image capturing unit ([0053], “The lens module can be an independent lens of a digital camera or an imaging module integrated on an electronic device such as a smart phone”), comprising: the imaging optical lens assembly (as shown in Fig. 4a); and an image sensor disposed on an image surface of the imaging optical lens assembly (examiner interprets S17 of Fig. 4a to be an image sensor).
Regarding claim 13, Zhang further discloses an electronic device, comprising: the image capturing unit ([0053], “The lens module can be an independent lens of a digital camera or an imaging module integrated on an electronic device such as a smart phone”).
Regarding claim 14, Zhang discloses an imaging optical lens (Fig. 4a, Table 4a) assembly comprising seven lens elements (as shown in Fig. 4a), and the seven lens elements being, in order from an object side to an image side along an optical path, a first lens element (L1), a second lens element (L2), a third lens element (L3), a fourth lens element (L4), a fifth lens element (L5), a sixth lens element (L6) and a seventh lens element (L7);
wherein there are a total of seven lens elements in the imaging optical lens assembly, the third lens element (L3) with positive refractive power (f3 is positive) has an image-side surface being convex in a paraxial region thereof ([0117], “An image-side surface S6 of the third lens L3 is convex of the image-side surface S6 of the third lens L3”), the fifth lens element (L5) has an object-side surface being concave in a paraxial region thereof ([0119], “An object-side surface S9 of the fifth lens L5 is concave at the optical axis”), the sixth lens element (L6) with negative refractive power (f6 is negative) has an object-side surface being convex in a paraxial region thereof ([0120], “An object-side surface S11 of the sixth lens L6 is convex at the optical axis”) and an image-side surface being concave in a paraxial region thereof ([0120], “An image-side surface S12 of the sixth lens L6 is concave at the optical axis”), and the image-side surface of the sixth lens element has at least one critical point in an off-axis region thereof (as shown in Fig. 4a and based on the aspherical nature of the lens as disclosed in table 4a, the lens has a critical point in an off-axis region);
wherein a focal length of the imaging optical lens assembly is f (EFL = 4.21mm), a focal length of the second lens element is f2 (f2 = 27.6 mm), a focal length of the third lens element is f3 (f3 = 4.79 mm), a curvature radius of an object-side surface of the first lens element is R1 (R1 = -7.3678 mm), a curvature radius of the object-side surface of the sixth lens element is R11 (r11 = 7.5288 mm), a curvature radius of the image-side surface of the sixth lens element is R12 (r12 = 2.5908 mm), and the following conditions are satisfied:
−0.60<f/R1<0.50 (f/R1 = -0.5714);
f3/f2<1.60 (f3/f2 = 0.174); and
(|R11|+|R12|)/f<2.50 ((|R11|+|R12|)/f = 2.403).
Regarding claim 15, Zhang further discloses wherein the object-side surface of the first lens element is concave in a paraxial region thereof and has a convex critical point in an off-axis region thereof ([0115], “An object-side surface S1 of the first lens L1 is concave at the optical axis … The object-side surface S1 of the first lens L1 is convex at a periphery”).
Regarding claim 17, Zhang further discloses wherein the focal length of the imaging optical lens assembly is f (f = 4.21 mm), a focal length of the first lens element is f1 (f1 = -54.55 mm), the focal length of the second lens element is f2 (f2 = 27.6 mm), and the following condition is satisfied:
|f/f1 |+|f/f2| < 0.85 (answer = 0.2297).
Regarding claim 18, Zhang further discloses wherein an Abbe number of the sixth lens element is V6 (v6 = 23.52), an Abbe number of the seventh lens element is V7 (v7 = 56.11), and the following condition is satisfied:
V6+V7 < 100 (V6+V7 = 79.63).
Regarding claim 19, Zhang further discloses wherein a maximum effective radius of an image-side surface of the seventh lens element is Y72 (estimated radius is 4.6458 mm), the focal length of the imaging optical lens assembly is f (f = 4.21 mm), and the following condition is satisfied:
1.05<Y72/f<1.75 (Y72/f = 1.103).
Regarding claim 20, Zhang further discloses wherein a maximum field of view of the imaging optical lens assembly is FOV (FOV = 101.26 [deg.]), an f-number of the imaging optical lens assembly is Fno (FNO = 2), an axial distance between the object-side surface of the first lens element and an image surface is TL (TTL = 8.17 mm), a maximum image height of the imaging optical lens assembly is ImgH (Table 11, Imgh = 5.3 mm), and the following conditions are satisfied:
95 [deg.] < FOV < 175 [deg.] (FOV = 101.26 [deg.]);
0.80<Fno<2.40 (FNO = 2); and
TL/ImgH<1.75 (TL/ImgH = 1.54).
Regarding claim 21, Zhang discloses an imaging optical lens (Fig. 4a, Table 4a) assembly comprising seven lens elements (as shown in Fig. 4a), and the seven lens elements being, in order from an object side to an image side along an optical path, a first lens element (L1), a second lens element (L2), a third lens element (L3), a fourth lens element (L4), a fifth lens element (L5), a sixth lens element (L6) and a seventh lens element (L7);
wherein there are a total of seven lens elements in the imaging optical lens assembly, the third lens element (L3) with positive refractive power (f3 is positive) has an image-side surface being convex in a paraxial region thereof ([0117], “An image-side surface S6 of the third lens L3 is convex of the image-side surface S6 of the third lens L3”), the fifth lens element (L5) has an object-side surface being concave in a paraxial region thereof ([0119], “An object-side surface S9 of the fifth lens L5 is concave at the optical axis”), the sixth lens element (L6) with negative refractive power (f6 is negative) has an object-side surface being convex in a paraxial region thereof ([0120], “An object-side surface S11 of the sixth lens L6 is convex at the optical axis”) and an image-side surface being concave in a paraxial region thereof ([0120], “An image-side surface S12 of the sixth lens L6 is concave at the optical axis”), the object-side surface of the sixth lens element has at least one critical point in an off-axis region thereof (as shown in Fig. 4a and based on the aspherical nature of the lens as disclosed in table 4a, the lens has a critical point in an off-axis region), and the image-side surface of the sixth lens element has at least one critical point in an off-axis region thereof (as shown in Fig. 4a and based on the aspherical nature of the lens as disclosed in table 4a, the lens has a critical point in an off-axis region);
wherein a focal length of the imaging optical lens assembly is f (EFL = 4.21mm), a focal length of the third lens element is f3 (f3 = 4.79 mm), a focal length of the fifth lens element is f5 (f5 = 3.92 mm), a curvature radius of an object-side surface of the first lens element is R1 (R1 = -7.3678 mm), an Abbe number of the sixth lens element is V6 (v6 = 23.52), an Abbe number of the seventh lens element is V7 (v7 = 56.11), and the following conditions are satisfied:
f/R1<0.50 (f/R1 = -0.5714);
f5/f3<1.20 (f5/f3 = 0.818); and
V7/V6<2.50 (v7/v6 = 2.386).
Regarding claim 22, Zhang further discloses wherein each of at least two lens elements of the imaging optical lens assembly has at least one critical point in an off-axis region thereof (as shown in Fig. 4a and based on the aspherical nature of the lens as disclosed in table 4a, the lenses have critical points in an off-axis region).
Regarding claim 24, Zhang further discloses wherein the focal length of the imaging optical lens assembly is f (f = 4.21 mm), a focal length of the first lens element is f1 (f1 = -54.55 mm), the focal length of the second lens element is f2 (f2 = 27.6 mm), and the following condition is satisfied:
|f/f1 |+|f/f2| < 0.85 (answer = 0.2297).
Regarding claim 25, Zhang further discloses wherein a maximum field of view of the imaging optical lens assembly is FOV (FOV = 101.26 [deg.]), an f-number of the imaging optical lens assembly is Fno (FNO = 2), an axial distance between the object-side surface of the first lens element and an image surface is TL (TTL = 8.17 mm), a maximum image height of the imaging optical lens assembly is ImgH (Table 11, Imgh = 5.3 mm), and the following conditions are satisfied:
85 [deg.] < FOV < 175 [deg.] (FOV = 101.26 [deg.]);
0.80<Fno<2.40 (FNO = 2); and
TL/ImgH<1.75 (TL/ImgH = 1.54).
Regarding claim 26, Zhang further discloses wherein a maximum effective radius of the object-side surface of the first lens element is Y11 (estimated radius = 3.4548 mm), a maximum effective radius of an image-side surface of the seventh lens element is Y72 (estimated radius = 4.6458 mm), and the following condition is satisfied:
0.4<Y11/Y72<1.50 (Y11/Y72 = 0.7436).
Regarding claim 27, Zhang further discloses wherein the second lens element has an object-side surface being convex in a paraxial region thereof ([0116], “An object-side surface S3 of the second lens L2 is convex”) and an image-side surface being concave in a paraxial region thereof ([0116], “An image-side surface S4 of the second lens L2 is concave”), an Abbe number of the first lens element is V1 (table 4a), an Abbe number of the second lens element is V2 (table 4a), an Abbe number of the third lens element is V3 (table 4a), an Abbe number of the fourth lens element is V4 (table 4a), an Abbe number of the fifth lens element is V5 (table 4a), the Abbe number of the sixth lens element is V6 (table 4a), the Abbe number of the seventh lens element is V7 (table 4a), an Abbe number of the i-th lens element is Vi (table 4a), a refractive index of the first lens element is N1 (table 4a), a refractive index of the second lens element is N2 (table 4a), a refractive index of the third lens element is N3 (table 4a), a refractive index of the fourth lens element is N4 (table 4a), a refractive index of the fifth lens element is N5 (table 4a), a refractive index of the sixth lens element is N6 (table 4a), a refractive index of the seventh lens element is N7 (table 4a), a refractive index of the i-th lens element is Ni (table 4a), at least one lens element of the imaging optical lens assembly satisfying the following condition:
Vi/Ni<12.0, wherein i=1, 2, 3, 4, 5, 6 or 7 (V4/n4 = 11.45).
Regarding claim 28, Zhang further discloses wherein an object-side surface and an image-side surface of at least one of the seven lens elements comprise at least one freeform surface (as shown by table 4a, object and image side surfaces of the lenses are aspherical).
Regarding claim 30, Zhang further discloses wherein a maximum effective radius of an image-side surface of the seventh lens element is Y72 (estimated radius is 4.6458 mm), the focal length of the imaging optical lens assembly is f (f = 4.21 mm), a maximum image height of the imaging optical lens assembly is ImgH (Table 11, ImgH = 5.3 mm), half of a maximum field of view of the imaging optical lens assembly is HFOV (50.63 [deg.]), and the following conditions are satisfied:
1.05<Y72/f<1.75 (Y72/f = 1.103); and
100×|[ImgH−f×tan(HFOV)]/[f×tan(HFOV)]| < 10 (answer = 3.297).
Regarding claim 31, Zhang discloses an imaging optical lens (Fig. 4a, Table 4a) assembly comprising seven lens elements (as shown in Fig. 4a), and the seven lens elements being, in order from an object side to an image side along an optical path, a first lens element (L1), a second lens element (L2), a third lens element (L3), a fourth lens element (L4), a fifth lens element (L5), a sixth lens element (L6) and a seventh lens element (L7);
wherein there are a total of seven lens elements in the imaging optical lens assembly, the sixth lens element (L6) with negative refractive power (f6 is negative) has an object-side surface being convex in a paraxial region thereof ([0120], “An object-side surface S11 of the sixth lens L6 is convex at the optical axis”) and an image-side surface being concave in a paraxial region thereof ([0120], “An image-side surface S12 of the sixth lens L6 is concave at the optical axis”), the image-side surface of the sixth lens element has at least one critical point in an off-axis region thereof (as shown in Fig. 4a and based on the aspherical nature of the lens as disclosed in table 4a, the lens has a critical point in an off-axis region), and an object-side surface and an image-side surface of at least one of the seven lens elements comprise at least one freeform surface (as shown by table 4a, object and image side surfaces of the lenses are aspherical);
wherein an Abbe number of the sixth lens element is V6 (v6 = 23.52), an Abbe number of the seventh lens element is V7 (v7 = 56.11), a maximum field of view of the imaging optical lens assembly is FOV (FOV = 101.26 [deg.]), and the following conditions are satisfied:
V7/V6<2.50 (v7/v6 = 2.386); and
100 [deg.] < FOV < 175 [deg.] (FOV = 101.26 [deg.]).
Regarding claim 32, Zhang further discloses wherein the first lens element has negative refractive power (f1 is negative), an f-number of the imaging optical lens assembly is Fno (FNO = 2), an axial distance between an object-side surface of the first lens element and an image surface is TL (TTL = 8.17 mm), a maximum image height of the imaging optical lens assembly is ImgH (Table 11, Imgh = 5.3 mm), and the following conditions are satisfied:
0.80<Fno<2.40 (FNO = 2); and
TL/ImgH<1.75 (TL/ImgH = 1.54).
Regarding claim 33, Zhang further discloses wherein each of at least two lens elements of the imaging optical lens assembly has at least one critical point in an off-axis region thereof (as shown in Fig. 4a and based on the aspherical nature of the lens as disclosed in table 4a, the lenses have critical points in an off-axis region).
Regarding claim 35, Zhang further discloses wherein the at least one freeform surface has at least one critical point within a maximum effective radius area in an off-axis region thereof (as shown in Fig. 4a and based on the aspherical nature of the lens as disclosed in table 4a, the lenses have critical points in an off-axis region).
Regarding claim 36, Zhang further discloses wherein a maximum image height of the imaging optical lens assembly is ImgH (Table 11, ImgH = 5.3 mm), a focal length of the imaging optical lens assembly is f (f = 4.21 mm), half of the maximum field of view of the imaging optical lens assembly is HFOV (50.63 [deg.]), and the following condition is satisfied:
100×|[ImgH−f×tan(HFOV)]/[f×tan(HFOV)]| < 10 (answer = 3.297).
Regarding claim 40, Zhang further discloses an electronic device ([0053], “The lens module can be an independent lens of a digital camera or an imaging module integrated on an electronic device such as a smart phone”), comprising an image capturing unit ([0053], “The lens module can be an independent lens of a digital camera or an imaging module integrated on an electronic device such as a smart phone”), wherein the image capturing unit comprises the imaging optical lens assembly and an image sensor (examiner interprets S17 of Fig. 4a to be an image sensor), and the image sensor is disposed on an image surface of the imaging optical lens assembly (examiner interprets S17 of Fig. 4a to be an image sensor).

Claims 1, 3, and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ko (US 2020/0209554).
Regarding claim 1, Ko discloses an imaging optical lens (Fig. 1, Table 1) assembly comprising seven lens elements (as shown in Fig. 1), and the seven lens elements being, in order from an object side to an image side along an optical path, a first lens element (110), a second lens element (120), a third lens element (130), a fourth lens element (140), a fifth lens element (150), a sixth lens element (160) and a seventh lens element (170);
wherein there are a total of seven lens elements in the imaging optical lens assembly, the third lens element (130) with positive refractive power (f3 is positive) has an image-side surface being convex in a paraxial region thereof (radius of curvature for image-side of third lens is negative), the fourth lens (140) element has negative refractive power (f4 is negative), the fifth lens element (150) has an object-side surface being concave in a paraxial region thereof (radius of curvature for object-side of fifth lens is negative), the sixth lens element (160) with negative refractive power (f6 is negative) has an object-side surface being convex in a paraxial region thereof (radius of curvature for object-side of sixth lens is positive) and an image-side surface being concave in a paraxial region thereof (radius of curvature for image-side of sixth lens is positive), and the image-side surface of the sixth lens element has at least one critical point in an off-axis region thereof (as shown in Fig. 1 and based on the aspherical nature of the lens as disclosed in table 2, the lens has a critical point in an off-axis region);
wherein a focal length of the imaging optical lens assembly is f ([0100] f = 5.81 mm), a focal length of the second lens element is f2 (f2 = 6.54 mm), a focal length of the third lens element is f3 (f3 = 9.789 mm), a curvature radius of an object-side surface of the first lens element is R1 (r1 = 5.82 mm), a curvature radius of the object-side surface of the sixth lens element is R11 (r11 = 5.026 mm), a curvature radius of the image-side surface of the sixth lens element is R12 (r12 = 4.635 mm), and the following conditions are satisfied:
−0.60<f/R1<1.10 (f/R1 = 0.9983);
f3/f2<1.60 (f3/f2 = 1.497); and
(|R11|+|R12|)/f<2.50 ((|R11|+|R12|)/f = 1.663).
Regarding claim 3, Ko further discloses wherein the focal length of the imaging optical lens assembly is f ([0100] f = 5.81 mm), a curvature radius of an object-side surface of the seventh lens element is R13 (r13 = 11.03365), a curvature radius of an image-side surface of the seventh lens element is R14 (r14 = -7.48822), and the following condition is satisfied:
f/|R13|+f/|R14|<1.60 (answer = 1.3025).
Regarding claim 8, Ko further discloses wherein an Abbe number of the sixth lens element is V6 (v6 = 56.1), an Abbe number of the seventh lens element is V7 (v7 = 56.1), and the following condition is satisfied:
V7/V6<2.0 (v7/v6 = 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2022/0159156), as applied to claim 31, in view of Son (US 2021/0063704).
Regarding claim 37, Zhang discloses as is set forth in claim 31 rejection above but does not specifically disclose wherein at least one lens surface of an object-side surface and an image-side surface of at least one lens element of the imaging optical lens assembly is non-circular.
However Son, in the same field of endeavor, teaches wherein at least one lens surface of an object-side surface and an image-side surface of at least one lens element of the imaging optical lens assembly is non-circular ([0079], “For example, at least one of a first lens L1 and a second lens L2 may be formed to have a non-circular shape, and the remaining lenses may be formed to have a circular shape. Alternatively, all lenses of the optical imaging system may be formed to have a non-circular shape”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the imaging optical lens of Zhang with the wherein at least one lens surface of an object-side surface and an image-side surface of at least one lens element of the imaging optical lens assembly is non-circular as taught by Son, for the purpose of securely mounting the lenses within the optical lens assembly. 
Regarding claim 38, Zhang discloses as is set forth in claim 37 rejection above but does not specifically disclose wherein the at least one lens surface is substantially rectangular, and a ratio of a length to a width of the at least one lens surface ranges from 1.20 to 1.90.
However Son, in the same field of endeavor, teaches wherein the at least one lens surface is substantially rectangular, and a ratio of a length to a width of the at least one lens surface ranges from 1.20 to 1.90 (as shown in Fig. 16, the lens surface is substantially rectangular, ratio of length to width is estimated to be 1.46).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the imaging optical lens of Zhang in view of Son with the wherein the at least one lens surface is substantially rectangular, and a ratio of a length to a width of the at least one lens surface ranges from 1.20 to 1.90 as taught by Son, for the purpose of securely mounting the lenses within the optical lens assembly.
	Regarding claim 39, Zhang discloses as is set forth in claim 31 rejection above but does not specifically disclose wherein at least one lens element of the imaging optical lens assembly has a positioning structure at a periphery thereof, and the positioning structure comprises at least one pair of flat cut surfaces being parallel to each other.
However Son, in the same field of endeavor, teaches wherein at least one lens element of the imaging optical lens assembly (as shown in Fig. 16) has a positioning structure at a periphery thereof (53 and 54), and the positioning structure comprises at least one pair of flat cut surfaces being parallel to each other ([0281], “the third external surface 53 and the fourth external surface 54 may have a substantially linear shape”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the imaging optical lens of Zhang with the wherein at least one lens element of the imaging optical lens assembly has a positioning structure at a periphery thereof, and the positioning structure comprises at least one pair of flat cut surfaces being parallel to each other as taught by Son, for the purpose of securely mounting the lenses within the optical lens assembly.

Allowable Subject Matter
Claim 29 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically, with respect to claim 29, none of the prior art either alone or in combination disclose or suggest wherein an effective radius of the at least one freeform surface in a Y-axis direction is SD, a maximum absolute difference between two displacements in parallel with an optical axis respectively from an intersection point between the at least one freeform surface and the optical axis to two points on the at least one freeform surface at a distance of SD from the optical axis in the Y-axis direction and an X-axis direction is |DSagMax|, and the at least one freeform surface satisfies the following condition: 0.1 [um]<|DSagMax|.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW Y LEE whose telephone number is (571) 272-3526. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.Y.L./Examiner, Art Unit 2872                                                                                                                                                                                                        9 June 2022

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872